Citation Nr: 0424098	
Decision Date: 08/30/04    Archive Date: 09/07/04

DOCKET NO.  91-36 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from May 1968 to August 1971.  He served in Vietnam 
from July 1970 to July 1971.  His military occupational 
specialty (MOS) was Imagery Interpreter Specialist.  He is 
not shown to have directly participated in combat.
The initially developed issue of entitlement to service 
connection for a chronic acquired psychiatric disorder 
including PTSD on appeal stemmed from rating decisions of the 
Department of Veterans Affairs (VA) San Francisco, 
California, Regional Office (RO) beginning in July 1988.  

During the appellate process, development of the issue on 
appeal has also been undertaken by the Oakland, California, 
RO, and Phoenix, Arizona, RO, because the veteran had moved 
to locations within their jurisdictions.  The Oakland RO 
presently has jurisdiction of the case. 

In April 1990 the veteran testified at a personal hearing at 
the RO.  A copy of a transcript of the hearing is in the 
claims file.

The veteran was afforded a personal hearing before a 
traveling panel of the Board of Veterans' Appeals (Board) 
sitting at the RO in March 1991.  A copy of a transcript of 
the hearing is in the claims file.

In March 1992 the Board remanded the case for additional 
development of the evidence and readjudication.  After 
additional development, the RO in a January 1995 rating 
decision denied entitlement to service connection for PTSD.  
The case was returned to the Board for appellate review.

Since the members of the traveling section of the Board were 
no longer employed by the Board, the veteran was given an 
opportunity for another hearing which he declined by letter 
dated in December 1996. 

In January 1997, the Board denied the veteran's claim.  The 
veteran appealed the Board's decision to the United States 
Court of Veterans Appeals (now the Court of Appeals for 
Veterans Claims) (CAVC).

In April 1998, while the case was pending at the CAVC, the 
veteran's representative, along with the Office of the 
General Counsel for VA, who represents the Secretary of VA in 
legal proceedings before the CAVC, filed a joint motion 
requesting that the CAVC vacate the decision by the Board and 
remand the issue of entitlement to service connection for 
PTSD only, for further development of the evidence and 
readjudication of the claim supported by adequate reasons and 
bases. 

The parties to the joint remand stipulated that the issue of 
entitlement to service connection for a psychiatric disorder 
other than PTSD was not well-grounded and ordered that such 
issue be dismissed from the appeal.

By Order of the CAVC in April 1998, a joint motion to remand 
was granted.  

In July 1998, the Board remanded this case to the RO for 
additional development of the record in order to verify the 
veteran's alleged stressors and readjudication.   

After development, the RO readjudicated the claim and denied 
it.  The veteran was notified by a supplemental statement of 
the case issued in July 2000.  The case was returned to the 
Board for appellate consideration.

In May 2001 the Board remanded the case to the RO for 
compliance with prior remand instructions, additional 
development, and review under the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West Supp. 2001)).  

In a supplemental statement of the case issued in May 2002, 
the RO denied entitlement to service connection for PTSD.

On March 3, 2003, the Board denied entitlement to service 
connection for PTSD.  

In August 2003 the Secretary and the appellant moved the CAVC 
to vacate and remand the March 3, 2003 decision to the Board 
for readjudication.

In August 2003 the CAVC issued an Order vacating the March 3, 
2003 decision and remanding the claim to the Board for 
readjudication consistent with such Order.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.
REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

In this case, the record shows the RO provided the veteran 
with general notice of the statutory and regulatory 
provisions relevant to his claim in its statement and 
supplemental statements of the case and correspondence 
furnished to him during the course of his claim; however, he 
has not been provided specific notice of the VCAA and this 
law's requirements, particularly VA's obligation to inform 
the claimant which portion of the information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).  

As such, absent notice of the VCAA, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  The CAVC has repeatedly vacated Board 
decisions where the VCAA notice sent to the claimant failed 
to specify who was responsible for obtaining relevant 
evidence or information as to the claims that were subject to 
the appealed Board decision.  See e.g. Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370 (2002).  



Aside from the obvious procedural defect - where no notice of 
the VCAA has been provided to the claimant - it is abundantly 
clear from the CAVC's judicial rulings on this subject that 
providing a claimant with general VCAA notice or furnishing 
VCAA notice with regard to unrelated claims will not satisfy 
the duty-to-notify provisions of the VCAA, as interpreted by 
the CAVC.  

As the Board cannot rectify this deficiency on its own, see 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003), this matter must be remanded 
for further development.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  


Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the appellant's response and issue a 
supplemental statement of the case, if 
necessary.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


